Seevers, C. J.
— This cause was submitted at a former term, and the submission set aside at the request of counsel for the appellant, sq as to enable him to proceed and file in this court a transcript of the evidence. This he has failed to do, and the cause has been finally submitted without argument, and upon an abstract which contains the indictment, a demurrer thereto, the ruling of the court thereon, the charge of the' court, instructions asked by appellant and refused, a motion for a new trial, the ruling thereon, and judgment of the court. We have looked into the record, as is our duty, and'readily reach.the conclusion that the demurrer was rightly sustained. The question whether the instructions asked and refused are erroneous we cannot consider, for the reason that the evidence is not before us. Only three paragraphs of the charge were excepted to, but we have read the whole charge, and deem it sufficient to say that we are unable to discover any error therein prejudicial to the defendant. The motion for a new trial was properly overruled, and the judgment of the district court must be
Affirmed.